Title: Thomas Jefferson to Archibald Robertson, 11 November 1814
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir  Poplar forest Nov. 12 11. 14.
          The sheriff of Bedford called on me yesterday for the first time to inform me of the amount of my taxes, and that he must recieve them at the ensuing Bedford court. being to leave this place the day after tomorrow I am obliged to ask your assistance to draw from Richmond the amount of the inclosed draught on Gibson & Jefferson which may be recieved by mail before Bedford court, where I promised the sheriff, mr Claytor, he would recieve it through the hands of mr Garland.I will thank you to forward to me to Monticello by mail, the sequel of my account from the date to which it was furnished last. desperate as the times are for paying money from the ordinary means, I have a prospect of another resource, altho’ not yet absolutely certain of doing something in this case. Accept the assurance of my esteem and respect
          Th: Jefferson
        